U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-QSB [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended June 30, 2007 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 1-10559 CHINA FRUITS CORP. F/K/A DIVERSIFIED FINANCIAL RESOURCES CORP. (Exact name of small business issuer as specified in its charter) Nevada 58-2027283 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Fu Xi Technology & Industry Park, Nan Feng County Jiang Xi Province, P. R. China (Address of principal executive offices) (86794) 326-6199 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of August 15, 2007: 36,129,689 Number of shares of preferred stock outstanding as of August 15, 2007: Series A, par value $.001 -13,150 Series B, par value $.001 - 12,100,000 Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-QSB under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 17 ITEM 3CONTROLS AND PROCEDURES 21 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 22 ITEM 5. OTHER INFORMATION 22 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 22 SIGNATURES 23 INDEX TO EXHIBITS 24 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS CHINA FRUITS CORPORATION INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (audited) 5 Condensed Consolidated Statements of Operations And Comprehensive Loss for the Three and Six Months Ended June 30, 2007 and 2006 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 7 Condensed Consolidated Statements of Stockholders’Equity for the Six Months Ended June 30, 2007 8 Notes to Condensed Consolidated Financial Statements 9-16 4 Table of Contents CHINA FRUITS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 (Currency expressed in United States Dollars (“US$”), except for number of shares) June 30, 2007 December 31, 2006 ASSETS (unaudited) (audited) Current assets: Cash and cash equivalents $ 648,558 $ 29,069 Accounts receivable, net 26,551 253,125 Receivable from a third party - 576,000 Inventories 92,377 35,353 Prepayment and other current assets 3,718 - Income tax recoverable - 18,046 Total current assets 771,204 911,593 Plant and equipment, net 627,562 517,609 TOTAL ASSETS $ 1,398,766 $ 1,429,202 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, related party $ 4,931 $ 110,029 Income tax payable 19,137 - Value added tax payable 7,336 - Other payables and accrued liabilities 52,745 85,980 Total current liabilities 84,149 196,009 Non-current liabilities: Amount due to stockholders 1,000,297 994,917 TOTAL LIABILITIES 1,084,446 1,190,926 Stockholders’ equity: Preferred stock, 200,000,000 shares authorized, designated as Series A and Series B Series A; par value $0.001; 2,000,000 shares authorized 13,150 shares issued and outstanding 13 13 Series B; par value $0.001, voting; 50,000,000 shares authorized 12,100,000 shares issued and outstanding 12,100 12,100 Common stock, $0.001 par value; 100,000,000 shares authorized; 36,129,689 and 33,129,693 shares issued and outstanding as of June 30, 2007 and December 31, 2006 36,129 33,129 Additional paid-in capital 1,512,558 1,515,558 Deferred compensation (361,664 ) (555,416 ) Statutory reserve 5,408 5,408 Accumulated other comprehensive income 52,830 25,796 Accumulated deficit (943,054 ) (798,312 ) Total stockholders’ equity 314,320 238,276 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,398,766 $ 1,429,202 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents CHINA FRUITS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 NET REVENUES $ 221,241 $ 97,007 $ 536,776 $ 248,379 COST OF REVENUES: Cost of revenues 90,979 - 341,485 - Cost of revenues – related party - 84,561 - 224,285 Total cost of revenues 90,979 84,561 341,485 224,285 GROSS PROFIT 130,262 12,446 195,291 24,094 OPERATING EXPENSES: Selling and marketing 12,249 8,046 37,280 12,849 Consulting and professional fees 96,055 - 196,607 - General and administrative 54,138 12,332 96,779 19,202 Total operating expenses 162,442 20,378 330,666 32,051 LOSS FROM OPERATIONS (32,180 ) (7,932 ) (135,375 ) (7,957 ) OTHER INCOME: Other income 8 - 1,076 - Government grant 103 - 14,158 - Interest income 811 1,332 945 1,395 Total other income 922 1,332 16,179 1,395 LOSS BEFORE INCOME TAXES (31,258 ) (6,600 ) (119,196 ) (6,562 ) Income tax expense (22,156 ) - (25,546 ) - NET LOSS $ (53,414 ) $ (6,600 ) $ (144,742 ) $ (6,562 ) Other comprehensive income: - Foreign currency translation gain 19,228 32 27,034 35 COMPREHENSIVE LOSS $ (34,186 ) $ (6,568 ) $ (117,708 ) $ (6,527 ) Net loss per share – Basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period – Basic and diluted 36,129,689 30,525,000 35,879,689 30,525,000 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents CHINA FRUITS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2007 and 2006 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (144,742 ) $ (6,562 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 18,217 46 Stock-based compensation 193,752 - Change in operating assets and liabilities: Accounts receivable 226,574 (5,730 ) Receivable from a third party 576,000 (850,744 ) Prepayment and other current assets (3,718 ) (250 ) Inventories (57,024 ) (4,464 ) Accounts payable, related party (105,098 ) 310,244 Other payables and accrued liabilities (33,235 ) 6,790 Income tax payable 19,137 - Value added tax payable 25,382 - Net cash provided by (used in) operating activities 715,245 (550,670 ) Cash flows from investing activities: Purchase of plant and equipment (128,170 ) (271,843 ) Net cash used in investing activities (128,170 ) (271,843 ) Cash flows from financing activities: Loan from stockholders 5,380 938,250 Net cash provided by financing activities 5,380 938,250 Foreign currency translation adjustment 27,034 35 NET CHANGE IN CASH AND CASH EQUIVALENTS 619,489 115,772 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 29,069 62,555 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 648,558 $ 178,327 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 6,409 $ - Cash paid for interest expenses $ - $ - See accompanying notes to condensed consolidated financial statement 7 Table of Contents CHINA FRUITS CORPORATION CONDENSED CONSOLDIATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Series “A” Preferred Stock Series “B” Preferred Stock Common stock No. of share Amount No. of share Amount No. of share Amount Additional paid-in capital Deferred Compensation Accumulated other comprehensive income Statutory reserve Accumulated deficits Total Equity Balance as of January 1, 2007 13,150 $ 13 12,100,000 $ 12,100 33,129,689 $ 33,129 $ 1,515,558 $ (555,416 ) $ 25,796 $ 5,408 $ (798,312 ) $ 238,276 Shares issued for service and amortization of deferred compensation - 3,000,000 3,000 (3,000 ) 193,752 - - - 193,752 Foreign currency adjustment - 27,034 - - 27,034 Net loss for the period - (144,742 ) (144,742 ) Balance as of June 30, 2007 13,150 $ 13 12,100,000 $ 12,100 36,129,689 $ 36,129 $ 1,512,558 $ (361,664 ) $ 52,830 $ 5,408 $ (943,054 ) $ 314,320 See accompanying notes to condensed consolidated financial statements. 8 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 1 BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with both generally accepted accounting principles for interim financial information, and the instructions to Form 10-QSB and Item 310(b) of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying unaudited condensed consolidated financial statements reflect all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, considered necessary for a fair presentation of the results for the interim periods presented. Interim results are not necessarily indicative of results for a full year. The condensed consolidatedfinancial statements and related disclosures have been prepared with the presumption that users of the interim financial information have read or have access to our annual audited consolidated financial statements for the preceding fiscal year. Accordingly, these condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the related notes thereto contained in the Annual Report on Form 10-KSB for the year ended December 31, 2006. NOTE 2ORGANIZATION AND BUSINESS BACKGROUND China Fruits Corporation (the “Company” or “CHFR”) was incorporated in the State of Delaware on January 6, 1993as Vaxcel, Inc. On December 19, 2000, CHFR changed its name to eLocity Networks Corporation.On August 6, 2002, CHFR further changed its name to Diversified Financial Resources Corporation. The principal activities of CHFR is seeking and consummating a merger or acquisition opportunity with a business entity.On May 12, 2006, CHFR was re-domiciled to the State of Nevada. On May 31, 2006, CHFRcompleted a stock exchange transaction with Jiangxi Taina Guo Ye Yon Xian Gong Si (“Tai Na”). Tai Na was incorporated as a limited liability company in the People’s Republic of China (the “PRC”) on October 28, 2005 with its principal place of business in Nanfeng Town, Jiangxi Province, the PRC.Tai Na is principally engaged in manufacturing, trading and distributing of non-alcoholic and alcoholic beverages in the PRC.Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of CHFR and the former owners of Tai Na then owned 99% of the issued and outstanding shares of the Company. OnAugust 18, 2006, CHFR changed its name to its current name “China Fruits Corporation”. The stock exchange transaction has been accounted for as a reverse acquisition and recapitalization of the CHFR whereby Tai Na is deemed to be the accounting acquirer (legal acquiree) and CHFR to be the accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Tai Na, with the assets and liabilities, and revenues and expenses, of CHFR being included effective from the date of stock exchange transaction. CHFR and Tai Na are hereinafter referred to as (the“Company”). NOTE 3 GOING CONCERN UNCERTAINTIES These condensed consolidated financial statements have been prepared assuming that Company will continue as a going concern, which contemplates the realization of assets and the discharge ofliabilities in the normal course of business for the foreseeable future. As of June 30, 2007, the Company had an accumulated deficit of $943,054 and incurred an operating loss of $144,742for the six months period ended then. Management has taken certain action and continues to implement changes designed to improve the Company’s financial results and operating cash flows.The actions involve certain cost-saving initiatives and growing strategies, including (a) reductions in headcount and corporate overhead expenses; and (b) expansion into new market. Management believes that these actions will enable the Company to improve future profitability and cash flow in its continuing operations through June 30, 2008.As a result, the financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of the Company’s ability to continue as a going concern. 9 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 4 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying condensed consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these condensed consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheetsand revenues and expenses during the period reported. Actual results may differ from these estimates. l Basis of consolidation The condensed consolidated financial statements include the financial statements of the Company and its subsidiary, Tai Na. All significant inter-company balances and transactions within the Companyand subsidiary have been eliminated upon consolidation. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Accounts receivable, net Accounts receivable are recorded at the invoiced amount and do not bear interest. The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts. An allowance for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of June 30, 2007, the Company recordedan allowance for doubtful accounts of $1,272. l Inventories Inventoriesconsist of finished goods and are valued at lower of cost or market value, cost being determined on the first-in, first-out method.The Company periodically reviews historical sales activity to determine excess, slow moving items and potentially obsolete items and also evaluates the impact of any anticipated changes in future demand.The Company provides inventory allowances based on excess and obsolete inventories determined principally by customer demand. As of June 30, 2007, the Company did not record an allowance for obsolete inventories, nor have there been any write-offs. 10 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Plant and equipment, net Plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any. Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Plant and machinery 10-12 years 5% Furniture, fixture and equipment 5-6 years 5% Expenditure for maintenance and repairs is expensed as incurred. l Impairment of long-lived assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, long-lived assets and certain identifiable intangible assets held and used by the Company are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is evaluated by a comparison of the carrying amount of assets to estimated discounted net cash flows expected to be generated by the assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amounts of the assets exceed the fair value of the assets.There has been no impairment as of June 30, 2007. l Revenue recognition The Company derives revenues from the resale of non-alcoholic and alcoholic beverages and tangerine purchased from third parties, net of value added taxes (“VAT”).The Company is subject to VAT which is levied on the majority of the products of Tai Na at the rate of 17% on the invoiced value of sales.Output VAT is borne by customers in addition to the invoiced value of sales and input VAT is borne by the Company in addition to the invoiced value of purchases to the extent not refunded for export sales. In accordance with the SEC’s Staff Accounting Bulletin No. 104, “Revenue Recognition”, the Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured.The Company’s sales arrangements are not subject to warranty. (a)Sale of products The Company recognizes revenue from the sale of products upon delivery to the customers and the transfer of title and risk of loss. The Company did not record any product returns for the three and six months ended June 30, 2007. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. 11 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Cost of revenues Cost of revenues consists primarily of purchase costs, direct labor and overheads, which are directly attributable to the resale of products. l Income taxes The Company accounts for income taxes in interim periods as required by Accounting Principles Board Opinion No. 28, “Interim Financial Reporting” and as interpreted by FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods”.The Company has determined an estimated annual effective tax rate.The rate will be revised, if necessary, as of the end of each successive interim period during the Company’s fiscal year to the Company’s best current estimate. The estimated annual effective tax rate is applied to the year-to-date ordinary income (or loss) at the end of the interim period. l Net loss per share The Company calculates net loss per share in accordance with SFAS No.128, “Earnings per Share”.Basic loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding. Diluted loss per share is computed similar to basic loss per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common stock equivalents had been issued and if the additional common shares were dilutive. l Comprehensive (loss) income SFAS No.130, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during the period from non-owner sources. Accumulated comprehensive income consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. l Foreign currencies translation The reporting currency of the Company is the United States dollar (“U.S. dollars”).Transactions denominated in currencies other than U.S. dollar are calculated at the average rate for the period.Monetary assets and liabilities denominated in currencies other than U.S. dollar are translated into U.S. dollar at the rates of exchange ruling at the balance sheet date.The resulting exchange differences are recorded in the other expenses in the condensed consolidated statement of operations and comprehensive income. The Company’s subsidiary maintains its books and records in its local currency, Renminbi Yuan (“RMB”), which is functional currency as being the primary currency of the economic environment in which its operations are conducted.In general, for consolidation purposes, the Company translates the subsidiary’s assets and liabilities into U.S. dollars using the applicable exchange rates prevailing at the balance sheet date, and the statement of operations is translated at average exchange rates during the reporting period.Adjustments resulting from the translation of the subsidiary’s financial statements are recorded as accumulated other comprehensive income. 12 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) l Related parties Parties, which can be a corporation or individual, are considered to be related if the Company has the ability, directly or indirectly, to control the other party or exercise significant influence over the other party in making financial and operating decisions. Companies are also considered to be related if they are subject to common control or common significant influence. l Segment reporting SFAS No. 131 “Disclosures about Segments of an Enterprise and Related Information” establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company operates in one reportable segment. l Fair value of financial instruments The Company values its financial instruments as required by SFAS No. 107, “Disclosures about Fair Value of Financial Instruments”.The estimated fair value amounts have been determined by the Company, using available market information and appropriate valuation methodologies.The estimates presented herein are not necessarily indicative of amounts that the Company could realize in a current market exchange. The Company’s financial instruments primarily include cash and cash equivalents, accounts receivable, receivable from a third party, inventories, prepayment and other current assets, accounts payable, receipt in advance, income tax payable, other payables and accrued liabilities. As of the balance sheet date, the estimated fair values of financial instruments were not materially different from their carrying values as presented due to short maturities of these instruments. l Recently issued accounting standards The Company has reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on its financial condition or the results of its operations. In June 2006, the FASB issued Interpretation No.48, Accounting for Uncertainty in Income Taxes (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No.109. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company adopted FIN48 on January1, 2007. The adoption of FIN 48 did not have an effect on the results of operations or financial condition. The Company did not have any unrecognized tax benefits as of June30, 2007. On February15, 2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities — Including an Amendment of FASB Statement No.115”(“SFAS 159”). This standard permits an entity to measure financial instruments and certain other items at estimated fair value. Most of the provisions of SFAS No.159 are elective; however, the amendment to FASB No.115,“Accounting for Certain Investments in Debt and Equity Securities,” applies to all entities that own trading and available-for-sale securities. The fair value option created by SFAS 159 permits an entity to measure eligible items at fair value as of specified election dates. The fair value option (a)may generally be applied instrument by instrument, (b)is irrevocable unless a new election date occurs, and (c)must be applied to the entire instrument and not to only a portion of the instrument. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity (i)makes that choice in the first 120days of that year, (ii)has not yet issued financial statements for any interim period of such year, and (iii)elects to apply the provisions of FASB 157. Management is currently evaluating the impact of SFAS 159, if any, on the Company’s financial statements. 13 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 5 ACCOUNTS RECEIVABLE, NET The majority of the Company’s sales are on open credit terms and in accordance with terms specified in the contracts governing the relevant transactions. The Company evaluates the need of an allowance for doubtful accounts based on specifically identified amounts that management believes to be uncollectible. If actual collections experience changes, revisions to the allowance may be required.Based upon the aforementioned criteria, management has determined an allowance for doubtful accounts of $1,272 as of June 30, 2007. June 30, 2007 December 31, 2006 (audited) Accounts receivable, gross $ 27,823 $ 254,397 Less: allowance for doubtful accounts (1,272 ) (1,272 ) Accounts receivable, net $ 26,551 $ 253,125 NOTE 6 INVENTORIES Inventories consisted of the following: June 30, 2007 December 31, 2006 (audited) Raw materials $ 80,383 $ 29,507 Finished goods 11,994 5,846 $ 92,377 $ 35,353 For the three and six months ended June 30, 2007 and 2006, the Company did not record an allowance for obsolete inventories, nor have there been any write-offs. NOTE 7 PLANT AND EQUIPMENT, NET Plant and equipment, net consisted of the following: June 30, 2007 December 31, 2006 (audited) Plant and machinery $ 641,111 $ 520,219 Furniture, fixture and equipment 11,095 3,817 652,206 524,036 Less: accumulated depreciation (24,644 ) (6,427 ) Plant and equipment, net $ 627,562 $ 517,609 Depreciation expense for the three months ended June 30, 2007 and 2006 were $10,780 and $35, respectively. Depreciation expense for the six months ended June 30, 2007 and 2006 were $18,217 and $46, respectively. 14 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 8 OTHER PAYABLES AND ACCRUED LIABILITIES Other payables and accrued liabilities consisted of following: June 30, 2007 December 31, 2006 (audited) Rental payable $ 282 $ 282 Government levies payable 8,977 3,119 Customer deposit - 692 Salary and welfare payable 6,973 12,278 Accrued expenses 36,513 69,609 $ 52,745 $ 85,980 NOTE 9 INCOME TAXES The Company is registered in the United States of America and has operations in two tax jurisdictions: the United States of America and the PRC. For the three and six months ended June 30, 2007, the operation in the United States of America incurred net operating losses of $248,271 and $98,330 for income tax purposes due to general and administrative costs. The Company’s subsidiary generated substantially all of its net income from its PRC operation and has recorded income tax provision of $22,156 and $25,546 for the three and six months ended June 30, 2007.Its effective income tax rates for the three and six months ended June 30, 2007 were 33.0% and 32.6%, respectively.There were no effective income tax rates for the three and six months ended June 30, 2006 since the PRC operation incurred net operating losses. NOTE 10 AMOUNT DUE TO STOCKHOLDERS The balances due to stockholders represented unsecured advances which are interest-free and repayable in next twelve months. NOTE 11 STOCK-BASED COMPENSATION On October 27, 2006, the Company entered into a website maintenance service agreement with the Consultant B in exchange for 1,500,000 shares of common stock.The fair value of the common stock issued is determined using the fair value of the Company’s common stock on the grant date at $0.31 per share. The Company calculated a stock-based compensation of $465,000 and recognized $38,751and $77,502 for the three and sixmonths ended June 30, 2007, respectively. As of June 30, 2007, a deferred compensation related to the share issuanceamounted to $51,664 and is being amortized on the straight-line method monthly through October 2007. On October 31, 2006, the Company entered into a business consulting service agreement with the Consultant A in exchange for 1,500,000 shares of common stock.The fair value of the common stock issued is determined using the fair value ofthe Company’s common stock on the grant date at $0.31 per share. The Company calculated a stock-based compensation of $465,000 and recognized $58,125and $116,250 for the three and six months ended June 30, 2007, respectively. As of June 30, 2007, a deferred compensationis amounted to $310,000 and amortized on the straight-line method monthly through October 2008. On January 16, 2007, the Company issued 3,000,000 shares of common stock under a 2006 Non-Qualified Stock Compensation Plan (the “Plan”). 15 Table of Contents CHINA FRUITS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2007 (Currency expressed in United States Dollars (“US$”)) (Unaudited) NOTE 12 RELATED PARTY TRANSACTIONS During the three and six months ended June 30, 2007 and 2006, the Company recorded purchases from a related company amounting to $Nil and $84,561, and $Nil and $224,285 respectively. Mr. Chen Quan Long, the Chief Executive Officer of the Company, is also the president of the related company.As of June 30, 2007, no trade balance of accounts payable was due to the related company.The transactions with the related company are conducted under normal commercial terms. NOTE 13 CONCENTRATION AND RISK (a)Major customers and vendors For the six months ended June 30, 2007, 100% of the Company’s assets were located in the PRC and 100% of the Company’s revenues and purchases were derived from customers and vendors located in the PRC. For the six months ended June 30, 2007, one customer represented more than 10% of the Company’s revenue and accounts receivable, respectively. As of June 30, 2007 and 2006, this customer accounts for 38% and 13% of revenues and no balance of accounts receivable, respectively. For the six months ended June 30, 2007, no vendor represented more than 10% of the Company’s purchases and accounts payable. (b)Credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and trade accounts receivable. The Company performs ongoing credit evaluations of its customers’ financial condition, but does not require collateral to support such receivables. NOTE 14 COMMITMENT AND CONTINGENCIES The Company rented a plant under a non-cancelable operating lease agreement for a period of two years, ending December 31, 2007. The annual lease payment is $307. NOTE 15 COMPARATIVE FIGURES Certain comparative figures included in prior year’ consolidated balance sheet and the consolidated statements of operations and cash flows have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on reported total assets, liabilities, stockholders’ equity, or net income. 16 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION GENERAL DESCRIPTION OF BUSINESS As used herein the terms "We", the "Company", "CHFR", the "Registrant," or the "Issuer" refers to China Fruits Corporation, its subsidiary and predecessors, unless indicated otherwise. The Company was incorporated in the State of Delaware on January 6, 1993, as Vaxcel, Inc.On December 19, 2000, CHFR changed its name to eLocity Networks Corporation.On August 6, 2002, CHFR changed its name to Diversified Financial Resources Corporation. In May 2006, the Company's board decided to redomicile from the State of Delaware to the State of Nevada.Their decision was approved by the holders of a majority of the voting rights and common stock. On August 18, 2006, the Company changed its name to China Fruits Corporation. The Company began operating as a holding company in 2005. As of April 1, 2006, the Company entered into a Plan of Exchange (the “Agreement”), between and among the Company, Jiang Xi Tai Na Guo Ye You Xian Gong Si, a corporation organized and existing under the laws of the Peoples’ Republic of China (“Tai Na”), the shareholders of Tai Na (the “Tai Na Shareholders”) and the Majority Shareholder of the Company. Pursuant to the terms of the Agreement, two simultaneous transactions were consummated at closing, which was May 31, 2006, as follows: (i) the Majority Shareholder of the Company delivered 13,150 convertible Series A preferred shares and 12,100,000 non-convertible Series B preferred shares of the Company to the Tai Na Shareholders in exchange for total payments of $500,000 in cash and (ii) the Company issued to the Tai Na Shareholders an amount equal to 30,000,000 new investment shares of common stock of the Company pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of their shares of registered capital of Tai Na. Upon completion of the exchange, Tai Na became a wholly-owned subsidiary of the Company. The transaction was treated for accounting purposes as a capital transaction and recapitalization by the accounting acquirer, Tai Na, and as a re-organization by the accounting acquiree. Since the reverse merger was consummated, we have continued operations of Tai Na, a company which is principally engaged in manufacturing, trading and distributing fresh tangerine, non-alcoholic and alcoholic beverages in the PRC. Tai Na is located in Nan Feng County, Jiang Xi Province, a well known agricultural area for tangerine in China. We plan to market and development new tangerine-related product lines, such as tangerine juice and tangerine wine. Our main tangerine supplier, Royal NanFeng Orange Science & Technology Co., Ltd. ("Royal"), has over 593 acres of orchards. We hope to achieve a product capacity of 3,000 tons of fruit wine and 3,000 tons of juice over the next two years. On February 19, 2007, we entered into an agreement with Royal to acquire the assets and businesses of Royal to assist in further expansion in the tangerine markets. The assets and businesses of Royal, including over 593 acres of orchards, 395 acres of land with a reservoir, a manufacturing plant situated on over 33 acres, and the distribution network of the Royal. The acquisition should be completed by December 31, 2007. After completion of the acquisition, we will own all of Royal’s plants, orchards, and fruit wine and soft drink production lines. RESULTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 FORWARD LOOKING STATEMENTS Certain statements in this report, including statements of our expectations, intentions, plans and beliefs, including those contained in or implied by "Management's Discussion and Analysis" and the Notes to Consolidated Financial Statements, are "forward-looking statements", within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), that are subject to certain events, risks and uncertainties that may be outside our control. The words “believe”, “expect”, “anticipate”, “optimistic”, “intend”, “will”, and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update or revise any forward-looking statements. These forward-looking statements include statements of management's plans and objectives for our future operations and statements of future economic performance, information regarding our expansion and possible results from expansion, our expected growth, our capital budget and future capital requirements, the availability of funds and our ability to meet future capital needs, the realization of our deferred tax assets, and the assumptions described in this report underlying such forward-looking statements. Actual results and developments could differ materially from those expressed in or implied by such statements due to a number of factors, including, without limitation, those described in the context of such forward-looking statements, our expansion and acquisition strategy, our ability to achieve operating efficiencies, our dependence on network infrastructure, capacity, telecommunications carriers and other suppliers, industry pricing and technology trends, evolving industry standards, domestic and international regulatory matters, general economic and business conditions, the strength and financial resources of our competitors, our ability to find and retain skilled personnel, the political and economic climate in which we conduct operations and the risk factors described from time to time in our other documents and reports filed with the Securities and Exchange Commission (the "Commission"). Additional factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: 1) our ability to successfully manufacture, sell and distribute Nan Feng tangerine, non-alcoholic and alcoholic beverage on a timely basis and in the prescribed condition; 2) our ability to compete effectively with other companies in the same industry; 3) our ability to raise sufficient capital in order to effectuate our business plan; and 4) our ability to retain our key executives. 17 Table of Contents CRITICAL ACCOUNTING POLICIES Revenue recognition We derive revenues from the resale of non-alcoholic and alcoholic beverages and tangerine purchased from third parties, net of value added taxes (“VAT”).
